Exhibit 10.2

 

Execution Version

 

Employment Agreement

 

This Employment Agreement, (the “Agreement”), is entered into by and between
CoreSite, L.L.C., a Delaware limited liability company (“CoreSite” and, together
with any of its successors or assigns, the “Company”), and Paul E. Szurek (the
“Executive”) (each, a “Party” and, collectively referred to herein as the
“Parties”) on July 27, 2016 and shall become effective on September 10, 2016
(the “Effective Date”).

 

RECITALS

 

A.                                    It is the desire of the Company to assure
itself of the services of Executive by entering into this Agreement.

 

B.                                    Executive and the Company mutually desire
that Executive provide services to the Company and its affiliates, including,
without limitation, CoreSite Realty Corporation, a Maryland corporation (the
“REIT”), and CoreSite, L.P., a Delaware limited partnership (the “Operating
Partnership”) (collectively, the “Company Group”), on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the Parties hereto agree as follows:

 

1.                                      Employment.

 

(a)                                 General. The Company shall employ Executive
and Executive shall enter the employ of the Company, for the period and in the
position set forth in this Section 1, and upon the other terms and conditions
herein provided.

 

(b)                                 Employment Term. The term of employment
under this Agreement (the “Term”) shall be for the period beginning on the
Effective Date and ending on the first anniversary thereof, subject to earlier
termination as provided in Section 3. The Term shall automatically renew for
additional one (1) year periods unless no later than ninety (90) days prior to
the end of the otherwise applicable Term either party gives written notice of
non-renewal (“Notice of Non-Renewal”) to the other, in which case Executive’s
employment will terminate at the end of the then-applicable Term or any other
date set by the Company in accordance with Section 3 and subject to earlier
termination as provided in Section 3.

 

(c)                                  Position and Duties. Executive shall serve
as the President and Chief Executive Officer of the Company Group, with such
customary responsibilities, duties and authority as may from time to time be
assigned to Executive by the board of directors of the REIT (the “Board”).
Executive shall report to the Board. Executive shall devote substantially all of
Executive’s working time and efforts to the business and affairs of the Company
Group.  This is not intended to prohibit Executive from serving on the board of
directors of one other publicly traded

 

--------------------------------------------------------------------------------


 

company, as long as such company does not compete with the Company, and the
Board, in its reasonable discretion, approves of such service.  Executive agrees
to observe and comply with the rules and policies of the Company Group as
adopted by the Company Group from time to time.

 

2.                                      Compensation and Related Matters.

 

(a)                                 Base Salary. During the Term, Executive
shall receive a base salary at a rate of $580,000 per annum (the “Base Salary”),
which shall be paid in accordance with the customary payroll practices of the
Company.  Such Base Salary shall be reviewed (and may be adjusted upward) from
time to time by the Board or the Compensation Committee (the “Committee”) of the
Board, in each case, in its sole discretion.

 

(b)                                 Bonus.

 

(i)                                     During the Term, Executive shall be
eligible to receive an annual performance-based bonus upon the achievement of
certain performance goals determined by the Board or the Committee (the
“Performance Bonus”). Executive’s annual target bonus opportunity shall
initially be $580,000, and may be increased in subsequent years in the sole
discretion of the Board or the Committee. The actual amount of Executive’s
annual Performance Bonus may, in the discretion of the Board or the Committee,
be higher or lower than the target amount and shall be based upon the Company’s
level of achievement of such performance goals, as determined by the Board or
the Committee, in each case, in its discretion, and in accordance with the
Company’s annual bonus plan applicable to Executive, as in effect from time to
time. Any Performance Bonus payable pursuant to this Section 2(b) shall be paid
to Executive in the calendar year following the calendar year to which the
Performance Bonus relates and in which it is earned, provided that for calendar
year 2016, any Performance Bonus shall be by March 15, 2017.

 

(ii)                                  Within 5 days following the Effective
Date, the Company shall pay to Executive a cash bonus in an amount equal to
$250,000.

 

(c)                               Equity Incentive Plans. Executive shall be
entitled to receive an initial equity award, the details of which are set forth
more fully in Exhibit A attached hereto (the “Initial Equity Award”). In
addition, during the Term, Executive shall be eligible to participate in any
equity incentive plan or plans that may be adopted by the Company Group from
time to time, and shall be eligible to receive additional awards under such
plan, as determined by the Board or the Committee, in each case, in its sole
discretion.

 

(d)                                 Benefits. During the Term, Executive shall
be eligible to participate in group employee benefit plans, programs and
arrangements of the Company, as may be amended from time to time, which are
generally applicable to similarly-situated executives of the Company Group. This
currently includes, but is not limited to, Company-paid on-site parking for all
employees; alternately, employees who commute to work via public transportation
are eligible for reimbursement.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Vacation. During the Term, Executive shall
be entitled to paid vacation in accordance with Level 3 of the Company’s
vacation policy, as it may be amended from time to time, which shall be prorated
during Executive’s first year of service based on Executive’s start date. Any
vacation shall be taken at the reasonable and mutual convenience of the Company
and Executive.

 

(f)                                   Expenses. During the Term, the Company
shall reimburse Executive for all reasonable travel and other business expenses
incurred by Executive in the performance of Executive’s duties to the Company in
accordance with the Company’s expense reimbursement policy, interpreted
consistent with Section 11(l)(v) of this Agreement.

 

(g)                                  Key Person Insurance. At any time during
the Term, the Company shall have the right to insure the life of Executive for
the Company’s sole benefit. The Company shall have the right to determine the
amount of insurance and the type of policy. Executive shall reasonably cooperate
with the Company in obtaining such insurance by submitting to physical
examinations, by supplying all information reasonably required by any insurance
carrier, and by executing all necessary documents reasonably required by any
insurance carrier. Executive shall incur no financial obligation by executing
any required document, and shall have no interest in any such policy. The
results of any physical examination of Executive performed pursuant to the terms
hereof shall be made available to Executive and shall only be disclosed to the
Board with the prior written consent of Executive. Except for the purposes of
determining whether a Disability exists, the Company shall not permit the
results of any physical examination of Executive performed pursuant to the terms
hereof to have any effect on any employment decisions pertaining to Executive,
and the Company hereby agrees and acknowledges that such results shall not have
any such effect.

 

(h)                                 Housing/Relocation. The Company shall
provide Executive with corporate housing in the Denver, Colorado metropolitan
area for a period of up to six (6) months. Upon Executive’s permanent relocation
to the Denver, Colorado metropolitan area, the Company shall reimburse Executive
for all reasonable and customary expenses of relocating, including reasonable
packing, moving and storage costs for the relocation of the personal property of
Executive and his immediate family, house-hunting travel expenses for Executive
and his immediate family and the reasonable closing costs in connection with the
sale of Executive’s current primary residence and the purchase of a new primary
residence in connection with his relocation to the Denver, Colorado metropolitan
area, including typical and customary brokers’ commissions, title fees,
attorneys fees, transfer taxes and all other fees and charges related to closing
but excluding any taxes on sale and purchase, down-payment, mortgage points or
similar costs.

 

3.                                      Termination.

 

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

 

(a)                                 Circumstances.

 

3

--------------------------------------------------------------------------------


 

(i)                                     Death. Executive’s employment hereunder
shall terminate upon Executive’s death.

 

(ii)                                  Disability. If Executive has incurred a
Disability, as defined below, the Company may terminate Executive’s employment.

 

(iii)                               Termination for Cause. The Company may
terminate Executive’s employment for Cause, as defined below.

 

(iv)                              Termination without Cause. The Company may
terminate Executive’s employment without Cause.

 

(v)                                 Resignation from the Company Without Good
Reason. Executive may resign Executive’s employment with the Company without
Good Reason, as defined below.

 

(vi)                              Resignation from the Company With Good Reason.
Executive may resign Executive’s employment with the Company with Good Reason
within 90 days following the occurrence of a Good Reason event.

 

(vii)                           Non-extension of Term by the Company. The
Company may give notice of non-extension to Executive pursuant to Section 1.

 

(viii)                        Non-extension of Term by Executive. Executive may
give notice of non-extension to the Company pursuant to Section 1.

 

(b)                                 Notice of Termination. Any termination of
Executive’s employment by the Company or by Executive under this Section 3
(other than termination pursuant to paragraph (a)(i)) shall be communicated by a
written notice to the other party hereto (i) indicating the specific termination
provision in this Agreement relied upon, (ii) setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifying a
Date of Termination which, if submitted by Executive, shall be at least sixty
(60) days following the date of such notice (a “Notice of Termination”);
provided, however, that in the event that Executive delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, change the
Date of Termination to any date that occurs following the date of Company’s
receipt of such Notice of Termination and is prior to the date specified in such
Notice of Termination. A Notice of Termination submitted by the Company may
provide for a Date of Termination on the date Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion.  The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.
The failure by Executive to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’s rights hereunder.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Company Obligations upon Termination. Upon
termination of Executive’s employment pursuant to any of the circumstances
listed in Section 3, Executive (or Executive’s estate) shall be entitled to
receive the sum of: (i) the portion of Executive’s Base Salary earned through
the Date of Termination, but not yet paid to Executive; (ii) the entire amount
of any Performance Bonus that relates to the prior calendar year, but has not
yet been paid to Executive; (iii) any expenses owed to Executive pursuant to
Section 2(f); (iv) any amount accrued and arising from Executive’s participation
in, or benefits accrued under any employee benefit plans, equity incentive
plans, programs or arrangements, which amounts shall be payable in accordance
with the terms and conditions of such employee benefit plans, equity incentive
plans, programs or arrangements, including but not limited to accrued but unused
vacation (collectively, the “Company Arrangements”); and (v) any equity
interests or awards that vested on or before the Date of Termination. Except as
otherwise expressly required by law (e.g., COBRA) or as specifically provided
herein, all of Executive’s rights to salary, severance, benefits, bonuses and
other amounts hereunder (if any) shall cease upon the termination of Executive’s
employment hereunder. In the event that Executive’s employment is terminated by
the Company for any reason, Executive’s sole and exclusive remedy under this
Agreement shall be to receive the severance payments and benefits described in
this Section 3(c) and/or Section 4, as applicable.

 

(d)                                 Deemed Resignation. Upon termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, then held with the Company
Group. The Company hereby agrees that, upon termination of Executive’s
employment for any reason, it shall not terminate, amend, waive or otherwise
modify any rights Executive has with respect to indemnification, reimbursement,
and subrogation pursuant to the Company Group’s organizational documents, the
Company Group’s directors’ and officers’ insurance policy, or otherwise, without
Executive’s prior written consent, unless the Company provides equivalent or
more favorable rights under substantially similar arrangements or agreements.

 

4.                                      Severance Payments.

 

(a)                                 Termination Upon Death or Disability. If
Executive’s employment shall terminate as a result of Executive’s death pursuant
to Section 3(a)(i) or Disability pursuant to Section 3(a)(ii), Executive shall
receive, in addition to the payments provided for in Section 3(c), the
following:

 

(i)                                     An amount equal to Executive’s target
Performance Bonus amount for the calendar year in which such termination occurs,
multiplied by a fraction, the numerator of which is the number of months in such
year during which Executive was employed prior to termination and the
denominator of which is twelve (12), which amount shall be paid on the First Pay
Date (defined below);

 

(ii)                                  Accelerated vesting, effective as of
immediately prior to Executive’s Separation from Service (defined below), of all
outstanding equity awards Executive holds that would have vested solely based on
the passage of time (e.g., equity awards with vesting based on performance will
not vest) through the end of the twelve

 

5

--------------------------------------------------------------------------------


 

(12) month anniversary from the date of death or the Date of Termination as a
result of a determination that Executive has a Disability pursuant to
Section 3(a)(ii); and

 

(iii)                               any equity awards held by Executive as of
the Date of Termination shall, subject to earlier termination upon a Change of
Control or other extraordinary corporate transaction in accordance with the
terms of the applicable equity plan, remain outstanding until at least one
(1) year following the Date of Termination (subject to a maximum term of ten
years from the date of grant), and shall otherwise remain subject to all of the
terms and conditions applicable to such equity awards.

 

(b)                                 Termination for Cause, Resignation from the
Company Without Good Reason, or Non-extension of Term by Executive. If
Executive’s employment shall terminate pursuant to Section 3(a)(iii) for Cause,
pursuant to Section 3(a)(v) for Executive’s resignation from the Company without
Good Reason, or pursuant to Section 3(a)(viii) due to non-extension of the Term
by Executive, Executive shall not be entitled to any severance payments or
benefits, except as provided in Section 3(c).

 

(c)                                  Termination without Cause, Resignation from
the Company With Good Reason or Non-extension of the Term by the Company. If
Executive’s employment shall terminate without Cause pursuant to
Section 3(a)(iv), with Good Reason pursuant to Section 3(a)(vi) or due to
non-extension of the Term by the Company pursuant to Section 3(a)(vii), then,
subject to Executive signing on or before the 21st day following Executive’s
Separation from Service (as defined below), and not revoking, a release of
claims in the form attached as Exhibit B to this Agreement (the “Release”), and
Executive’s continued compliance with Sections 5 and 6 and the interpretation
rules set forth in Section 11(l), Executive shall receive, in addition to
payments and benefits set forth in Section 3(c), the following:

 

(i)                                     Continued payment of Executive’s Base
Salary in effect on the Date of Termination (unless prior to such Date of
Termination Executive’s Base Salary was reduced by more than 10% of the Base
Salary in effect prior to such reduction, in which case Base Salary shall be
determined based upon the rate in effect prior to such reduction less 10% if
such reduction is implemented in connection with a contemporaneous reduction in
base salaries affecting other senior executive officers of the Company), payable
in the form of salary continuation in regular installments over the eighteen
(18) month period following the date of Executive’s Separation from Service (the
“Severance Period”) in accordance with the Company’s normal payroll practices;

 

(ii)                                  if Executive elects to receive continued
healthcare coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Company shall directly pay, or reimburse
(within 10 days of the end of each month for which reimbursement is claimed)
Executive for, the COBRA premiums for Executive and Executive’s covered
dependents during the period commencing on Executive’s Separation from Service
and ending upon the earliest of (A) the last day of the Severance Period,
(B) the date that Executive and/or Executive’s covered dependents become no
longer eligible for COBRA or (C) the date Executive and Executive’s covered
dependents become eligible to receive healthcare coverage from Executive’s
subsequent

 

6

--------------------------------------------------------------------------------


 

employer (such healthcare continuation premiums shall be provided in the form of
taxable reimbursements to Executive if necessary to avoid inclusion in taxable
income by Executive of the value of in-kind benefits, in which event Company
shall pay to Executive, with each monthly reimbursement, an additional amount of
cash equal to A/(1-R)-A, where A is the amount of the reimbursement for the
month, and R is the sum of the maximum federal individual income tax rate then
applicable to ordinary income and the maximum individual Colorado income tax
rate then applicable to ordinary income);

 

(iii)                               a lump sum payment in cash on the First Pay
Date of an amount equal to Executive’s target Performance Bonus amount for the
calendar year in which such termination occurs, multiplied by a fraction, the
numerator of which is the number of months in such year during which Executive
was employed prior to termination and the denominator of which is twelve (12);

 

(iv)                              accelerated vesting, effective as of
immediately prior to Executive’s Separation from Service, of all outstanding
equity awards that would have vested solely based on the passage of time (e.g.,
equity awards with vesting based on performance will not vest) if Executive had
remained employed with the Company or any of its affiliates through the end of
the Severance Period; and

 

(v)                                 any equity awards held by Executive as of
the Date of Termination shall, subject to earlier termination upon a Change of
Control or other extraordinary corporate transaction in accordance with the
terms of the applicable equity plan, remain outstanding until at least one
(1) year following the Date of Termination (subject to a maximum term of ten
years from the date of grant), and shall otherwise remain subject to all of the
terms and conditions applicable to such equity awards.

 

(d)                                 Termination following Change in Control. If
Executive’s employment shall terminate without Cause pursuant to
Section 3(a)(iv), with Good Reason pursuant to Section 3(a)(vi) or pursuant to
Section 3(a)(vii) due to non-extension of the Term by the Company, in each case,
within twelve (12) months following a Change in Control, then, subject to
Executive signing on or before the 21st day following Executive’s Separation
from Service, and not revoking, a Release, and Executive’s continued compliance
with Sections 5 and 6, Executive shall receive, without duplication of any of
the payments or benefits set forth in Section 4(c):

 

(i)                                     the payments and benefits set forth in
Section 3(c);

 

(ii)                                  a cash payment equal to one and one-half
(1.5) times Executive’s annual Base Salary in effect on the Date of Termination
(unless prior to such Date of Termination Executive’s Base Salary was reduced by
more than 10% of the Base Salary in effect prior to such reduction, in which
case Base Salary shall be determined based upon the rate in effect prior to such
reduction less 10% if such reduction is implemented in connection with a
contemporaneous reduction in base salaries affecting other senior executive
officers of the Company), paid in a lump sum on the First Pay Date;

 

7

--------------------------------------------------------------------------------


 

(iii)                               a cash payment in an amount equal to
Executive’s target Performance Bonus for the calendar year in which the
termination occurs, paid on the First Pay Date;

 

(iv)                              a cash payment in an amount equal to
Executive’s target Performance Bonus amount for the calendar year in which such
termination occurs, multiplied by a fraction, the numerator of which is the
number of months in such year during which Executive was employed prior to
termination and the denominator of which is twelve (12), paid on the First Pay
Date;

 

(v)                                 the payments and benefits set forth in
Section 4(c)(ii);

 

(vi)                              instead of the accelerated vesting specified
in Section 4(c)(iv), Executive shall receive accelerated vesting, effective as
of immediately prior to Executive’s Separation from Service, of 100% of all
outstanding equity awards Executive holds that are eligible to vest (including
any equity awards that would fully vest upon achievement of any time-based or
performance-based goals or targets); and

 

(vii)                           any equity awards held by Executive as of the
Date of Termination shall, subject to earlier termination upon a Change in
Control or other extraordinary corporate transaction in accordance with the
terms of the applicable equity plan, remain outstanding until at least one
(1) year following the Date of Termination (subject to a maximum term of ten
years from the date of grant), and shall otherwise remain subject to all of the
terms and conditions applicable to such equity awards.

 

(e)                                  Survival. Notwithstanding anything to the
contrary in this Agreement, the provisions of Sections 3 through 9 and
Section 11 will survive the termination of Executive’s employment and the
expiration or termination of the Term.

 

5.                                      Competition.

 

(a)                                 Executive shall not, at any time during the
Restriction Period, directly or indirectly engage in, have any equity interest
in, enter into a discussion of which the primary purpose and intention of
Executive is to interview for a potential executive or managerial employment or
consulting relationship with, or manage or operate any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
competes with the Business (as defined below) of the Company anywhere in the
United States. Notwithstanding anything to the contrary, nothing shall prohibit
Executive from (i) retaining any ownership interest in the Company or (ii) being
a passive owner of not more than 2% of the outstanding equity interest in any
entity that is publicly traded, so long as Executive has no active participation
in the business of such entity.

 

(b)                                 Executive shall not, at any time during the
Restriction Period, directly or indirectly, recruit or otherwise solicit or
induce any customer, subscriber or supplier of the Company (i) to terminate its
arrangement with the Company, or (ii) to otherwise change its relationship with
the Company. Executive shall not, at any time during the Restriction Period,
directly or indirectly, either for Executive or for any other person or entity,
(A) solicit any

 

8

--------------------------------------------------------------------------------


 

employee of the Company to terminate his or her employment with the Company
(other than solicitations of the general public that are not directed only
towards employees of the Company), (B) employ any such individual during his or
her employment with the Company and for a period of six months after such
individual terminates his or her employment with the Company or (C) solicit any
vendor or business affiliate of the Company to cease to do business with the
Company.

 

(c)                                  In the event the terms of this Section 5
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(d)                                 As used in this Section 5, (i) the term
“Company” means the Company Group, (ii) the term “Business” shall mean buying,
developing and operating data centers and colocation facilities, and any other
material lines of business into which the Company may expand during the Term;
and (iii) the term “Restriction Period” shall mean the period beginning on the
Effective Date and ending on the date that is twelve (12) months following the
Date of Termination.

 

(e)                                  Executive agrees, during the Term and
following the Date of Termination, to refrain from disparaging the Company
Group, including any of its services, technologies or practices, or any of its
directors, officers, agents, representatives or stockholders, either orally or
in writing. The Company agrees, during the Term and following the Date of
Termination, that the Company’s directors will refrain from disparaging
Executive. Nothing in this paragraph shall preclude Executive, the Company or
the Company’s directors, officers, employees, agents, representatives or
stockholders from making truthful statements that are reasonably necessary to
comply with applicable law, regulation or legal process, or to otherwise assert
its rights under this Agreement or otherwise against each other.

 

(f)                                   Executive represents that Executive’s
employment by the Company does not and will not breach any agreement with any
former employer, including any non-compete agreement or any agreement to keep in
confidence or refrain from using information acquired by Executive prior to
Executive’s employment by the Company. During Executive’s employment by the
Company, Executive agrees that Executive will not violate any non-solicitation
agreements Executive entered into with any former employer or improperly make
use of, or disclose, any information or trade secrets of any former employer or
other third party, nor will Executive bring onto the premises of the Company or
use any unpublished documents or any property belonging to any former employer
or other third party, in violation of any lawful agreements with that former
employer or third party.

 

6.                                      Nondisclosure of Proprietary
Information.

 

(a)                                 Except in connection with the performance of
Executive’s duties hereunder or pursuant to Section 6(c) and (e), Executive
shall, in perpetuity, maintain in confidence and shall

 

9

--------------------------------------------------------------------------------


 

not directly, indirectly or otherwise, use, disseminate, disclose or publish, or
use for Executive’s benefit or the benefit of any person, firm, corporation or
other entity any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible or intangible form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information, provided, that such
publishing of the Confidential Information shall not have resulted from
Executive directly or indirectly breaching Executive’s obligations under this
Section 6(a) or any other similar provision by which Executive is bound, or from
any third-party breaching its confidentiality obligations to the Company (to the
extent Executive knows of the breach).  For the purposes of the previous
sentence, Confidential Information will not be deemed to have been published or
otherwise disclosed merely because individual portions of the information have
been separately published, but only if all material features comprising such
information have been published in combination.

 

(b)                                 Upon termination of Executive’s employment
with the Company for any reason, Executive will promptly deliver to the Company
all correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents or
property concerning the Company’s customers, business plans, marketing
strategies, products, property or processes.

 

(c)                                  Executive may respond to a lawful and valid
subpoena or other legal process but shall give the Company prompt notice
thereof, and shall, as much in advance of the return date as practicable, make
available to the Company and its counsel the documents and other information
sought and shall assist (to the extent reasonably requested by the Company) such
counsel at Company’s expense in resisting or otherwise responding to such
process. Nothing herein shall preclude or restrict Executive from responding to
a lawful and valid subpoena or other legal process in a manner in which
Executive determines in his best interests in accordance with privileged and
confidential legal advice that Executive obtains separate from the Company and
its counsel.

 

10

--------------------------------------------------------------------------------


 

(d)                                 As used in this Section 6 and Section 7, the
term “Company” shall mean the Company Group.

 

(e)                                  Nothing in this Agreement shall prohibit
Executive from (i) disclosing information and documents when required by law,
subpoena or court order (subject to the requirements of Section 6(c) above),
(ii) disclosing information and documents to Executive’s attorney or tax adviser
for the purpose of securing legal or tax advice, (iii) disclosing Executive’s
post-employment restrictions in this Agreement in confidence to any potential
new employer, or (iv) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations.  Executive
hereby acknowledges and understands that pursuant to the Federal Trade Secrets
Act of 2016, he has been advised that he has immunity from being held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that (A) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

 

7.                                      Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during the Term,
either alone or with others and whether or not during working hours or by the
use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company. Executive shall promptly disclose all Inventions to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem reasonably necessary to protect or perfect its
rights therein, and shall assist the Company, upon reasonable request and at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein. Executive hereby appoints the Company as Executive’s attorney-in-fact
to execute on Executive’s behalf any assignments or other documents reasonably
deemed necessary by the Company to protect or perfect its rights to any
Inventions.

 

8.                                      Injunctive Relief.

 

(a)                                 It is recognized and acknowledged by
Executive that a breach of the covenants contained in Sections 5, 6 and 7 will
cause irreparable damage to Company and its goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate. Accordingly, Executive agrees that in the
event of a breach of any of the covenants contained in Sections 5, 6 and 7, in
addition to any other remedy which may be available at law or in equity, the
Company will be entitled to seek specific performance and injunctive relief.

 

(b)                                 It is recognized and acknowledged by the
Company that a breach of the covenant contained in Section 5(e) will cause
irreparable damage to Executive, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will

 

11

--------------------------------------------------------------------------------


 

be inadequate. Accordingly, the Company agrees that in the event of a breach of
the covenant contained in Section 5(e), in addition to any other remedy which
may be available at law or in equity, Executive will be entitled to seek
specific performance and injunctive relief.

 

9.                                      Assignment and Successors.

 

The Company shall not assign its rights and obligations under this Agreement to
any party without the prior written consent of Executive, except that the
Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise) or to any affiliate within the Company Group,
and may assign or encumber this Agreement and its rights hereunder as security
for indebtedness of the Company Group without the prior written consent of
Executive. This Agreement shall be binding upon and inure to the benefit of the
Company, Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will or operation of law.
Notwithstanding the foregoing, Executive shall be entitled, to the extent
permitted under applicable law and applicable Company Arrangements, to select
and change a beneficiary or beneficiaries to receive compensation hereunder
following Executive’s death by giving written notice thereof to the Company.

 

10.                               Certain Definitions.

 

(a)                                 Affiliate. For purposes of this Agreement,
“affiliate” shall mean, with respect to any person or entity, any person or
entity that, directly or indirectly controls, is controlled by, or is under
common control with such person or entity.

 

(b)                                 Cause. The Company shall have “Cause” to
terminate Executive’s employment hereunder upon:

 

(i)                                     Executive’s failure to substantially
perform Executive’s duties as an employee of the Company (other than any such
failure resulting from Executive’s Disability);

 

(ii)                                  Executive’s failure in any material
respect to carry out or comply with any lawful and reasonable directive of the
Board consistent with the terms of this Agreement;

 

(iii)                               Executive’s material breach of this
Agreement;

 

(iv)                              Executive’s commission of a felony whether or
not related to the business or property of the Company Group;

 

(v)                                 Executive’s unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s (or any of
its affiliate’s) premises or while performing Executive’s duties and
responsibilities under this Agreement; or

 

12

--------------------------------------------------------------------------------


 

(vi)                              Executive’s commission of an act of fraud,
embezzlement, misappropriation, willful misconduct, or breach of any duty owed
to the Company or any of its affiliates; provided that no act or failure to act
on the part of Executive shall be considered “willful” unless it is done, or
omitted to be done, by Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of the Company. Any act
or failure to act, based upon specific authority given pursuant to a resolution
duly adopted by the Board or a committee thereof or based on the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.

 

Notwithstanding the foregoing, in the case of clauses (i), (ii) and (iii) above,
no Cause will have occurred unless and until the Company has: (a) provided
Executive, within sixty (60) days of the Company’s knowledge of the occurrence
of the facts and circumstances underlying the Cause event, written notice
stating with specificity the applicable facts and circumstances underlying such
finding of Cause; and (b) provided Executive with an opportunity to cure the
same within thirty (30) days after the receipt of such notice; provided,
however, that Executive shall be provided only one cure opportunity per category
of Cause event in any rolling twelve (12) month period. If Executive fails to
cure the same within such thirty (30) days, then “Cause” shall be deemed to have
occurred as of the expiration of the thirty (30)-day cure period. For the
avoidance of doubt, Executive’s death or Disability shall not constitute “Cause”
hereunder.

 

(c)                                  Change in Control. For purposes of this
Agreement, “Change in Control” shall mean the following:

 

(i)                                     a transaction or series of related
transactions whereby any “person” or related “group” of “persons” (as such terms
are used in Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (other than the Company, the REIT or any of their
affiliates, an employee benefit plan maintained by the Company, the REIT or any
of their affiliates or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company or the REIT) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
REIT possessing more than 50% of the total combined voting power of the REIT’s
securities outstanding immediately after such acquisition; or

 

(ii)                                  the consummation by the Company, the REIT
or any of their affiliates’ (whether directly involving the Company, the REIT or
any of their affiliates, or indirectly involving the Company, the REIT or any of
their affiliates through one or more intermediaries) of (A) a merger,
consolidation, reorganization, or business combination; (B) a sale or other
disposition of all or substantially all of the REIT’s assets in any single
transaction or series of related transactions; or (C) the acquisition of assets
or stock of another entity, in each case, other than a transaction which results
in the REIT’s voting securities outstanding immediately before the transaction
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the REIT or the person that, as a result of the
transaction, controls, directly or indirectly, the REIT or

 

13

--------------------------------------------------------------------------------


 

owns, directly or indirectly, all or substantially all of the REIT’s assets or
otherwise succeeds to the business of the REIT (the REIT or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction.

 

(iii)                               Notwithstanding the foregoing, a transaction
or event shall not constitute a Change in Control for purposes of this Agreement
unless such transaction or event also qualifies as a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation, within the meaning of Treas.
Reg. § 1.409A-3(i)(5).

 

(d)                                 Date of Termination. “Date of Termination”
shall mean (i) if Executive’s employment is terminated by Executive’s death, the
date of Executive’s death; (ii) if Executive’s employment is terminated pursuant
to Section 3(a)(ii) — (vi) either the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 3(b),
whichever is earlier; (iii) if Executive’s employment is terminated pursuant to
Section 3(a)(vii) or Section 3(a)(viii), the expiration of the then-applicable
Term.

 

(e)                                  Disability. “Disability” shall mean, at any
time the Company or any of its affiliates sponsors a long-term disability plan
for the Company’s employees, “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
Executive has a Disability shall be made by the person or persons required to
make disability determinations under the long-term disability plan. At any time
the Company does not sponsor a long-term disability plan for its employees,
Disability shall mean Executive’s inability to perform, with or without
reasonable accommodation, the essential functions of Executive’s position
hereunder for a total of three months during any six-month period as a result of
incapacity due to mental or physical illness as determined by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative, with such agreement as to acceptability not to
be unreasonably withheld or delayed. Any refusal by Executive to submit to a
medical examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of Executive’s Disability.

 

(f)                                   Good Reason. “Good Reason” shall mean the
occurrence of any of the following events without Executive’s express written
consent:

 

(i)                                     the Company’s material breach of this
Agreement;

 

(ii)                                  a reduction in Executive’s Base Salary or
Executive’s annual target bonus opportunity, other than a reduction in Base
Salary or annual target bonus opportunity of less than 10% that is implemented
in connection with a contemporaneous reduction in base salaries affecting other
senior executive officers of the Company;

 

14

--------------------------------------------------------------------------------


 

(iii)                               a relocation of Executive’s principal place
of employment to a location more than 20 miles outside of the Denver, Colorado
metropolitan area;

 

(iv)                              a requirement that Executive report to anyone
other than the Board; or

 

(v)                                 a material reduction or material diminution
of Executive’s position (including title of CEO), duties, responsibilities or
authorities, including without limitation, any situation under which Executive
is not the sole Chief Executive Officer of the Company.

 

Notwithstanding the foregoing, no Good Reason will have occurred unless and
until Executive has: (a) provided the Company, within sixty (60) days of
Executive’s knowledge of the occurrence of the facts and circumstances
underlying the Good Reason event, written notice stating with specificity the
applicable facts and circumstances underlying such finding of Good Reason; and
(b) provided the Company with an opportunity to cure the same within thirty
(30) days after the receipt of such notice; provided, however, that the Company
shall be provided only one cure period per category of Good Reason event in any
rolling twelve (12) month period. If the Company fails to cure the same within
such thirty (30) days, then the termination shall be deemed to occur as of the
expiration of the thirty (30)-day cure period.

 

11.                               Miscellaneous Provisions.

 

(a)                                 Governing Law. This Agreement shall be
governed, construed, interpreted and enforced in accordance with its express
terms, and otherwise in accordance with the substantive laws of the State of
Colorado, without reference to the principles of conflicts of law of the State
of Colorado or any other jurisdiction, and where applicable, the laws of the
United States.

 

(b)                                 Validity. The invalidity or unenforceability
of any provision or provisions of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement, which shall remain
in full force and effect.

 

(c)                                  Notices. Any notice, request, claim,
demand, document and other communication hereunder to any Party shall be
effective upon receipt (or refusal of receipt) and shall be in writing and
delivered personally or sent by facsimile or certified or registered mail,
postage prepaid, as follows:

 

(i)                                     If to the Company:

 

CoreSite Realty Corporation

1001 17th Street, Suite 500

Denver, CO 80202

Attention: General Counsel

 

15

--------------------------------------------------------------------------------


 

with a copy to:

 

Venable LLP

750 E. Pratt Street, Suite 900

Baltimore, MD 21202

Attn:  Michael D. Schiffer

 

(ii)                                  If to Executive, at the last address that
the Company has in its personnel records for Executive.

 

or at any other address as any Party shall have specified by notice in writing
to the other Party.

 

(d)                                 Counterparts. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same Agreement. Signatures
delivered by facsimile shall be deemed effective for all purposes.

 

(e)                                  Entire Agreement. The terms of this
Agreement are intended by the Parties to be the final expression of their
agreement with respect to the employment of Executive by the Company and
supersede all prior understandings and agreements, whether written or oral. The
Parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

 

(f)                                   Amendments; Waivers. This Agreement may
not be modified, amended, or terminated except by an instrument in writing,
signed by Executive and a duly authorized officer of Company. By an instrument
in writing similarly executed, Executive or a duly authorized officer of the
Company may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
power provided herein or by law or in equity.

 

(g)                                  No Inconsistent Actions. It is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

 

(h)                                 Construction. This Agreement shall be deemed
drafted equally by both the Parties. Its language shall be construed as a whole
and according to its fair meaning. Any presumption or principle that the
language is to be construed against any Party shall not apply. The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation. Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary. Also, unless the context clearly indicates to
the contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and

 

16

--------------------------------------------------------------------------------


 

every”; (d) “includes” and “including” are each “without limitation”;
(e) “herein,” “hereof,” “hereunder” and other similar compounds of the word
“here” refer to the entire Agreement and not to any particular paragraph,
subparagraph, section or subsection; and (f) all pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the entities or persons referred to may require.

 

(i)                                     Arbitration. Any controversy, claim or
dispute arising out of or relating to this Agreement, shall be settled solely
and exclusively by a binding arbitration process administered by JAMS/Endispute
in Denver, Colorado. Such arbitration shall be conducted in accordance with the
then-existing JAMS/Endispute Rules of Practice and Procedure, with the following
exceptions if in conflict: (a) the Company and Executive shall work together in
good faith to together select one arbitrator; provided that, if the Company and
Executive are not able to together select one arbitrator within ten (10) days
after using such good faith efforts, one arbitrator shall be chosen by
JAMS/Endispute; (b) each party to the arbitration will pay its pro rata share of
the expenses and fees of the arbitrator, together with other expenses of the
arbitration incurred or approved by the arbitrator; provided that, in the event
that the JAMS/Endispute rules, any express statutory provisions, or controlling
case law conflicts with this allocation and requires the payment of
administrative costs of arbitration by the Company, the administrative costs of
arbitration will be paid by the Company; and (c) arbitration may proceed in the
absence of any Party if written notice (pursuant to the JAMS/Endispute rules and
regulations) of the proceedings has been given to such Party. Each Party shall
bear its own attorneys’ fees and expenses; provided that the prevailing party
(or substantially prevailing party, as determined by the arbitrator) shall be
entitled to recover its reasonable attorneys’ fees and expenses from the other
party, and the expenses and fees of the arbitrator and expenses of the
arbitration shall be paid by the unsuccessful party (or substantially
unsuccessful party, as determined by the arbitrator). The Parties agree to abide
by all decisions and awards rendered in such proceedings. Such decisions and
awards rendered by the arbitrator shall be final and conclusive. All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing an action for injunctive relief or
specific performance as provided in this Agreement. This dispute resolution
process and any arbitration hereunder shall be confidential and neither any
Party nor the neutral arbitrator shall disclose the existence, contents or
results of such process without the prior written consent of all Parties. If
JAMS/Endispute no longer exists or is otherwise unavailable, the Parties agree
that the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”) shall administer the arbitration in
accordance with its then-existing rules. In such event, all references herein to
JAMS/Endispute shall mean AAA. Notwithstanding the foregoing, Executive and the
Company each have the right to resolve any issue or dispute over intellectual
property rights by Court action instead of arbitration.

 

(j)                                    Enforcement. If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term of this Agreement, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this

 

17

--------------------------------------------------------------------------------


 

Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

(k)                                 Withholding. The Company shall be entitled
to withhold from any amounts payable under this Agreement any federal, state,
local or foreign withholding or other taxes or charges which the Company is
required to withhold. The Company shall be entitled to rely on an opinion of
counsel if any questions as to the amount or requirement of withholding shall
arise.

 

(l)                                     Section 409A.

 

(i)                                     General. The intent of the Parties is
that the payments and benefits under this Agreement comply with or be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations and guidance promulgated thereunder (collectively,
“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If Executive
notifies the Company that Executive has received advice of tax counsel with
expertise in Section 409A that any provision of this Agreement would cause
Executive to incur any additional tax or interest under Section 409A (with
specificity as to the reason therefor) or the Company independently makes such
determination, the Company and Executive shall take commercially reasonable
efforts to reform such provision to try to comply with or be exempt from
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A, provided that any such modifications
shall not materially increase the cost or liability to the Company. To the
extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Section 409A.

 

(ii)                                  Payments. For purposes of this Agreement,
each payment is intended to be excepted from Section 409A to the maximum extent
provided under Section 409A as follows: (i) each payment that is scheduled to be
made following Executive’s Date of Termination and within the applicable 2
1/2 month period specified in Treas. Reg. § 1.409A-1(b)(4) is intended to be
excepted under the short-term deferral exception as specified in Treas. Reg. §
1.409A-1(b)(4); (ii) post-termination medical benefits are intended to be
excepted under the medical benefits exception as specified in Treas. Reg. §
1.409A-1(b)(9)(v)(B), and (iii) each payment that is not otherwise excepted
under the short-term deferral exception or medical benefits exception is
intended to be excepted under the involuntary separation pay exception as
specified in Treas. Reg. § 1.409A-1(b)(9)(iii).  Executive shall have no right
to designate the date of any payment hereunder.

 

(iii)                               Separation from Service. Notwithstanding
anything in this Agreement to the contrary, any compensation or benefits payable
under this Agreement that is designated under this Agreement as payable upon
Executive’s termination of

 

18

--------------------------------------------------------------------------------


 

employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
thirtieth (30th) day following Executive’s Separation from Service (the “First
Pay Date”). Any installment payments that would have been made to Executive
during the thirty (30) day period immediately following Executive’s Separation
from Service but for the preceding sentence shall be paid to Executive on the
First Pay Date and the remaining payments shall be made as provided in this
Agreement.

 

(iv)                              Specified Employee. Notwithstanding anything
in this Agreement to the contrary, if Executive is deemed by the Company at the
time of Executive’s Separation from Service to be a “specified employee” for
purposes of Section 409A, to the extent delayed commencement of any portion of
the benefits to which Executive is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(x) one day following the expiration of the six-month period measured from the
date of Executive’s Separation from Service with the Company or (y) the date of
Executive’s death. Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein,

 

(v)                                 Expense Reimbursements. To the extent that
any reimbursements under this Agreement are subject to Section 409A, any such
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred;
provided, that Executive submits Executive’s reimbursement request promptly
following the date the expense is incurred, the amount of expenses reimbursed in
one year shall not affect the amount eligible for reimbursement in any
subsequent year, other than medical expenses referred to in Section 105(b) of
the Code, and Executive’s right to reimbursement under this Agreement will not
be subject to liquidation or exchange for another benefit.

 

(vi)                              Installments. Executive’s right to receive any
installment payments under this Agreement, including without limitation any
continuation salary payments that are payable on Company payroll dates, shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.

 

(m)                             280G Optimization.

 

(i)                                     If it is determined that any payment or
benefit provided by the Company to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, including, by example and not by way of limitation,
acceleration by the Company or otherwise of the date of vesting or

 

19

--------------------------------------------------------------------------------


 

payment under any plan, program, arrangement or agreement of the Company would
be subject to the excise tax imposed by Code section 4999 or any interest or
penalties with respect to such excise tax (such excise tax together with any
such interest and penalties, shall be referred to as the “Excise Tax”), then the
Company shall first make a calculation under which such payments or benefits
provided to Employee are reduced to the extent necessary so that no portion
thereof shall be subject to the Excise Tax (the “4999 Limit”). The Company shall
then compare (A) Executive’s Net After-Tax Benefit (as defined below) assuming
application of the 4999 Limit with (B) Executive’s Net After-Tax Benefit without
application of the 4999 Limit. Executive shall be entitled to the greater of
(A) or (B). “Net After-Tax Benefit” shall mean the sum of (x) all payments that
Executive receives or is entitled to receive from the Company that are
contingent on a change in the ownership or effective control of the Company or
in the ownership of a substantial portion of the assets of the Company within
the meaning of Code section 280G(b)(2) (either, a “Section 280G Transaction”),
less (y) the amount of federal, state, local, employment, and Excise Tax (if
any) imposed with respect to such payments. If Executive is required to reduce
payments to which he is otherwise entitled such that no portion thereof is
subject to the Excise Tax, in order to comply with Code Section 409A,
(I) payment or acceleration with respect to Executive’s equity awards shall be
reduced first, in proportion to the amount of each such payment or amount of
each such acceleration for purposes of Code Section 280G; and (II) if any
remaining payments are required to be reduced, cash payments shall be reduced,
beginning with payments that would be received last in time.

 

(ii)                                  In connection with a Section 280G
Transaction, if the Company then constitutes a small business corporation within
the meaning of Code Section 280G(b)(5), at the request of Executive, the Company
shall submit to the shareholders of the Company (the “Shareholders”) for
approval (in a manner reasonably satisfactory to Executive), by such number of
Shareholders as is required by the terms of Code Section 280G(b)(5)(B), any
payments and/or benefits that may separately or in the aggregate, constitute the
payment of any amount that may be deemed a “parachute payment” under Code
Section 280G with respect to Executive (“Section 280G Payments”), such that such
payments and benefits shall not be deemed to be Section 280G Payments, provided
that Executive executes, prior to the Shareholder vote, an appropriate waiver of
the 280G Payments that would take effect if the Shareholder vote does not
approve the Section 280G Payments.

 

12.                               Employee Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

 

[Signature Page Follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

 

CORESITE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Jeffrey S. Finnin

 

 

Name:

Jeff Finnin

 

 

Title:

Chief Financial Officer

 

 

 

 

EXECUTIVE

 

 

 

 

By:

/s/ Paul E. Szurek

 

 

Paul E. Szurek

 

[Signature Page to Paul E. Szurek Employment Agreement]

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Details of Initial Equity Award

 

The Company agrees to offer Executive participation in an equity incentive
program as an additional component to his compensation package, subject to the
conditions described herein and such terms and conditions as may be set forth in
the Plan and the Award Agreement (each as defined below). Capitalized terms not
defined herein shall have the meanings assigned to them in the Employment
Agreement to which this Exhibit A is attached (the “Employment Agreement”).

 

Pursuant to the terms of the Amended and Restated 2010 Incentive Award Plan (the
“Plan”) of the REIT and the Operating Partnership, the Board or the Committee
may from time to time make various incentive equity or equity-based awards to
the Company’s employees and other service providers. In accordance with the
Plan, Executive will receive one or more awards under the Plan having an
aggregate value (as of the date of grant of the Award) equal to $2,940,000, of
which $1,940,000 shall be provided in the form of restricted stock in the REIT
(the “Restricted Shares”) and $1,000,000 in the form of performance-based
restricted stock in the REIT (“PSAs” and, together with the Restricted Shares,
each, an “Award” and, collectively, the “Awards”).  The number of Restricted
Shares to be granted will be determined by dividing $1,940,000 by the closing
price of the Company’s common stock on the date of grant. Subject to the
performance goals, terms and conditions established by the Committee, the number
of PSAs to be granted will be determined by dividing $1,000,000 by the 10-day
average closing prices preceding the date of grant.  The Awards will be issued
within sixty (60) days following the Effective Date.

 

The terms and conditions applicable to the Award will be set forth in separate
agreements governing the Award (the “Award Agreements”); provided that the
Restricted Shares will vest in three (3) equal annual installments of the first,
second and third anniversaries of the date of grant, subject to Executive’s
continued employment with the Company on each applicable vesting date; provided
further that the number of PSAs will be adjusted in light of, and in accordance
with, the performance goals, terms and conditions established by the Committee
and/or the Board, such PSAs to vest at the end of the performance period in
accordance with the Award Agreement. Nothing in this Exhibit or the Award
Agreements is or will be a guarantee of employment or future employment and
nothing in this Exhibit or the Award Agreement does or will affect the ability
of the Company to terminate Executive’s employment with or without Cause for any
reason at any time.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Release

 

This Agreement and Release (“Agreement”) is made by and between Paul E. Szurek
(“Employee”) and              (the “Company”), (collectively, referred to as the
“Parties” or individually referred to as a “Party”). Capitalized terms used but
not defined in this Agreement shall have the meanings set forth in the
Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of                     , 2016 (the “Employment Agreement”);
and

 

WHEREAS, in connection with the Employee’s termination of employment with the
Company effective                     , 20   , the Parties wish to resolve any
and all disputes, claims, complaints, grievances, charges, actions, petitions,
and demands that the Employee may have against the Company and any of the
Releasees (as defined below) arising out of Employee’s employment with or
separation from the Company.

 

NOW, THEREFORE, in consideration of the Severance Payments described in Sections
4(c) or 4(d), as applicable, of the Employment Agreement, which, pursuant to the
Employment Agreement, are conditioned on the Employee’s execution and
non-revocation of this Agreement, and in consideration of the mutual promises
made herein, the Company and Employee hereby agree as follows:

 

1.                                      Severance Payments; Salary and Benefits.
The Company agrees to provide Employee with the severance payments and benefits
described in Section 4(c) and 4(d) of the Employment Agreement, as applicable,
payable at the times set forth in, and subject to the terms and conditions of,
the Employment Agreement. In addition, to the extent not already paid, and
subject to the terms and conditions of the Employment Agreement, the Company
shall pay or provide to the Employee all other payments or benefits described in
Section 3(c) of the Employment Agreement, subject to and in accordance with the
terms thereof.

 

2.                                      Release of Claims. Employee agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company, any of its direct or indirect
subsidiaries and affiliates (including, without limitation, the REIT and the
Operating Partnership), and any of their current and former officers, managers,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Except as to the obligations of the Company
arising under this Agreement, Employee, on his own behalf and on behalf of any
of Employee’s affiliated companies or entities and any of their respective
heirs, family members, executors, agents, successors and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have

 

--------------------------------------------------------------------------------


 

occurred up until and including the Effective Date (as defined in Section 7
below) of this Agreement, including, without limitation:

 

(a)                                 any and all claims relating to or arising
from Employee’s employment or service relationship with the Company or any of
its direct or indirect subsidiaries or affiliates and the termination of that
relationship;

 

(b)                                 any and all claims for wrongful discharge of
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

 

(c)                                  any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002; Dodd-Frank Wall Street Reform and Consumer
Protection Act;

 

(d)                                 any and all claims for violation of the
federal or any state constitution;

 

(e)                                  any and all claims arising out of any other
laws and regulations relating to employment or employment discrimination;

 

(f)                                   any claim for any loss, cost, damage, or
expense arising out of any dispute over the nonwithholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and

 

(g)                                  any and all claims for attorneys’ fees and
costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release (A) claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Employee’s release of claims herein
bars Employee from recovering such monetary relief from the Company or any
Releasee), (B) claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, (C) claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, (D)  any and all rights of the undersigned
to indemnification, advancement of expenses or reimbursement under applicable
law, the Indemnification Agreement by and between the REIT and the undersigned
or the charter and

 

--------------------------------------------------------------------------------


 

Bylaws of the REIT in effect on the date hereof, and (F) any rights of Employee
under the Company’s or its affiliates’ or successors’ D&O policy(ies).

 

3.                                      Acknowledgment of Waiver of Claims under
ADEA. Employee understands and acknowledges that he is waiving and releasing any
rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary. Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further understands and acknowledges
that he has been advised by this writing that: (a) he should consult with an
attorney prior to executing this Agreement; (b) he has 21 days within which to
consider this Agreement; (c) he has 7 days following his execution of this
Agreement to revoke this Agreement; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Employee from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Employee signs this Agreement and
returns it to the Company in less than the 21 day period identified above,
Employee hereby acknowledges that he has freely and voluntarily chosen to waive
the time period allotted for considering this Agreement.

 

4.                                      Severability. In the event that any
provision or any portion of any provision hereof or any surviving agreement made
a part hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

 

5.                                      No Oral Modification. This Agreement may
only be amended in a writing signed by Employee and a duly authorized officer of
the Company.

 

6.                                      Governing Law; Dispute Resolution. This
Agreement shall be subject to the provisions of Sections 11(a) and 11(i) of the
Employment Agreement.

 

7.                                      Effective Date. If the Employee has
attained or is over the age of 40 as of the date of Employee’s termination of
employment, then Employee has 7 days after Employee signs this Agreement to
revoke it and this Agreement will become effective on the 8th day after Employee
signed this Agreement, so long as it has been signed by the Parties and has not
been revoked by Employee before that date (the “Effective Date”).

 

8.                                      Voluntary Execution of Agreement.
Employee understands and agrees that he executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of his claims against the
Company and any of the other Releasees. Employee acknowledges that: (a) he has
read this Agreement; (b) he has not relied upon any representations or
statements made by the Company that are not specifically set forth in this
Agreement; (c) he has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of his own choice or has elected
not to retain legal counsel; (d) he understands the terms and consequences of
this

 

--------------------------------------------------------------------------------


 

Agreement and of the releases it contains; and (e) he is fully aware of the
legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated:

 

 

 

 

 

 

Paul E. Szurek

 

 

 

 

 

 

 

[COMPANY]

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------